Citation Nr: 0310764	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status post-
operative residuals of fractured lateral malleolus of the 
right ankle with traumatic osteoarthritis, currently rated 20 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
otitis externa.

3.  Entitlement to an increased (compensable) rating for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from July 1962 to July 1965.

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Subsequently, VA promulgated regulations authorizing 
the Board of Veterans' Appeals (Board) to develop evidence 
independently of the RO, which had the effect of enabling the 
Board to cure certain defects in compliance with the VCAA.  
The United States Court of Appeals for the Federal Circuit 
has ruled that certain regulations and the associated actions 
by the Board are invalid as contrary to the VCAA.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  The RO must discharge VA's duty under 38 U.S.C.A. 
§ 5103(a) (2002); 38 C.F.R. § 3.159(b) (2002) and, in this 
case conduct additional development of the evidence.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  

The evidence of record reveals the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The records showing the basis of that entitlement 
must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

On VA orthopedic examination of the right ankle in March 
2003, the examiner noted that the veteran's ankle was not yet 
stable following surgery, and the post-operative status of 
the disability could not be determined for approximately six 
to eight months.  Another examination is necessary at such 
time.

The veteran last had an examination to determine the severity 
of otitis externa in June 2000.  He should have a current 
examination.

The Board requested VA treatment records from January 2002 to 
the present and received records beginning in October 2002.

Appellate review of the claim for increased rating for 
bilateral sensorineural hearing loss is deferred to permit 
the RO initial review of the April 2003 audiology examination 
report.



Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient records from 
Jackson VAMC for the period January to 
October 2002 and since March 2003 
pertaining to the veteran's right ankle, 
hearing loss and otitis externa.  Do not 
request records of October 2002 to March 
2003.  If the requested records are not 
available, document that fact and the 
reason for the record.

2.  Request the SSA to provide any 
administrative law judge decision and 
medical records on which it based its 
September 1998 award of disability 
benefits.

3.  Schedule the veteran for medical 
examination of the ears to evaluate the 
current severity of otitis externa or any 
other disease of the ears other than 
impaired hearing.  Provide the examiner 
with the claims file for review.

4.  Schedule the veteran for an 
orthopedic examination after August 30, 
2003, to evaluate the severity of 
residuals of right ankle injury with 
traumatic arthritis, status post-fusion.  
Provide the examiner with the claims file 
for review.  The examiner should note the 
examination report of March 2003 and 
comment whether the right ankle has 
reached maximum post-operative 
improvement.  If not, the examiner should 
advise when another examination should be 
done to evaluate the maximally improved 
post-operative right ankle and another 
examination shall be scheduled for such 
time.

5.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




